UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:001-03789 SOUTHWESTERN PUBLIC SERVICE COMPANY (Exact name of registrant as specified in its charter) New Mexico 75-0575400 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) Tyler at Sixth, Amarillo, Texas79101 (Address of principal executive offices) Registrant’s telephone number, including area code:303-571-7511 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer x Non-accelerated filer (Do not check if a smaller reporting company) o Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No As of Feb. 28, 2011, 100 shares of common stock, par value $1 per share, were outstanding, all of which were held by Xcel Energy Inc., a Minnesota corporation. DOCUMENTS INCORPORATED BY REFERENCE Xcel Energy Inc.’s Definitive Proxy Statement for its 2011 Annual Meeting of Shareholders is incorporated by reference into Part III of this Form 10-K. Southwestern Public Service Company meets the conditions set forth in General Instruction I(1)(a) and (b) of Form 10-K and is therefore filing this form with the reduced disclosure format permitted by General Instruction I(2). TABLE OF CONTENTS Index PART I 3 Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 6 ELECTRIC UTILITY OPERATIONS 6 Overview 6 Public Utility Regulation 7 Capacity and Demand 8 Energy Sources and Related Transmission Initiatives 8 Fuel Supply and Costs 9 Fuel Sources 9 Wholesale Commodity Marketing Operations 9 Summary of Recent Federal Regulatory Developments 9 Electric Operating Statistics 11 ENVIRONMENTAL MATTERS 12 EMPLOYEES 12 Item 1A — Risk Factors 12 Item 1B — Unresolved Staff Comments 19 Item 2 — Properties 19 Item 3 — Legal Proceedings 20 Item 4 — Reserved 20 PART II 20 Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 20 Item 6 — Selected Financial Data 20 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 23 Item 8 — Financial Statements and Supplementary Data 23 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 59 Item 9A — Controls and Procedures 59 Item 9B — Other Information 59 PART III 59 Item 10 — Directors, Executive Officers and Corporate Governance 59 Item 11 — Executive Compensation 59 Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 59 Item 13 — Certain Relationships and Related Transactions, and Director Independence 59 Item 14 — Principal Accountant Fees and Services 59 PART IV 60 Item 15 — Exhibits, Financial Statement Schedules 60 SIGNATURES 63 This Form 10-K is filed by SPS.SPS is a wholly owned subsidiary of Xcel Energy Inc. Additional information on Xcel Energy is available in various filings with the SEC.This report should be read in its entirety. 2 Table of Contents PART I Item l — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Subsidiaries and Affiliates NCE New Century Energies, Inc. NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado, a Colorado corporation SPS Southwestern Public Service Company, a New Mexico corporation utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo, SPS Xcel Energy Xcel Energy Inc., a Minnesota corporation Federal and State Regulatory Agencies EIB New Mexico Environmental Improvement Board EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission.The U.S. agency that regulates the rates and services for transportation of electricity and natural gas; the sale wholesale electricity, in interstate commerce, including the sale of electricity at market-based rates; hydroelectric generation licensing; and accounting requirements for utility holding companies, service companies and public utilities. IRS Internal Revenue Service NERC North American Electric Reliability Council.A self-regulatory organization, subject to oversight by the FERC and government authorities in Canada, to develop and enforce reliability standards. NMED New Mexico Environment Department NMPRC New Mexico Public Regulatory Commission.The state agency that regulates the retail rates and services and other aspects of SPS’ operations in New Mexico.The NMPRC also has jurisdiction over the issuance of securities by SPS. PUCT Public Utility Commission of Texas.The state agency that regulates the retail rates, services and other aspects of SPS’ operations in Texas. SEC Securities and Exchange Commission TCEQ Texas Commission on Environmental Quality Electric and Resource Adjustment Clauses EECRF Energy efficiency cost recovery factor FPPCAC Fuel and purchased power cost adjustment clause.Allows SPS to use a monthly adjustment factor for fuel and purchased power. OATT Open Access Transmission Tariff TCR Transmission cost recovery TCRF Transmission cost recovery factor Other Terms and Abbreviations AFUDC Allowance for funds used during construction.Defined in regulatory accounts as non-cash accounting convention that represents the estimated composite interest costs of debt and a return on equity funds used to finance construction.The allowance is capitalized in property accounts and included in income. ALJ Administrative law judge.A judge presiding over regulatory proceedings. APBO Accumulated Postretirement Benefit Obligation ARO Asset Retirement Obligation.Obligations associated with the retirement of tangible long-lived assets and the associated asset retirement costs. ASC FASB Accounting Standards Codification BAL Balancing authority BART Best Available Retrofit Technology CAA Clean Air Act CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CATR Clean Air Transport Rule CCN Certificate of Convenience and Necessity 3 Table of Contents CIPS Critical Infrastructure Protection Standards CO2 Carbon dioxide Codification FASB Accounting Standards Codification CWIP Construction work in progress derivative instrument A financial instrument or other contract with all three of the following characteristics: · An underlying and a notional amount or payment provision or both; · Requires no initial investment or an initial net investment that is smaller than would be required for other types of contracts that would be expected to have a similar response to changes in market factors; and · Terms require or permit a net settlement, can be readily settled net by means outside the contract or provides for delivery of an asset that puts the recipient in a position not substantially different from net settlement. distribution The system of lines, transformers, switches, and mains that connect electric transmission systems to customers. DOI Department of Investigation ETR Effective tax rate FASB Financial Accounting Standards Board GAAP Generally accepted accounting principles generation The process of transforming other forms of energy, such as nuclear or fossil fuels, into electricity.Also, the amount of electric energy produced, expressed in MW (capacity) or MW hours (energy). GHG Greenhouse gas JOA Joint operating agreement among Xcel Energy’s utility subsidiaries LIBOR London Interbank Offered Rate mark-to-market The process whereby an asset or liability is recognized at fair value. MISO Midwest Independent Transmission System Operator Moody’s Moody’s Investor Services native load The customer demand of retail and wholesale customers whereby a utility has an obligation to serve: e.g., an obligation to provide electric service created by statute or long-term contract. NOPR Notice of proposed rulemaking NOx Nitrogen oxide O&M Operating and maintenance OCI Other comprehensive income PCB Polychlorinated biphenyl PJM PJM Interconnection, L.L.C. PPA Purchased power agreement PRP Potentially responsible party rate base The investor-owned plant facilities for generation, transmission, and distribution and other assets used in supplying utility service to the consumer. REC Renewable energy credit ROE Return on equity ROFR Right of first refusal RPS Renewable Portfolio Standard.A regulation that requires the increased production of energy from renewable energy sources, such as wind, solar, biomass, and geothermal. RTO Regional Transmission Organization.An independent entity, which is established to have “functional control” over a utility’s electric transmission systems, in order to provide non-discriminatory access to transmission of electricity. SO2 Sulfur dioxide SPP Southwest Power Pool, Inc. Standard & Poor’s Standard & Poor’s Ratings Services unbilled revenues Amount of service rendered but not billed at the end of an accounting period.Cycle meter-reading practices result in unbilled consumption between the date of last meter reading and the end of the period. underlying A specified interest rate, security price, commodity price, foreign exchange rate, index of prices or rates, or other variable, including the occurrence or nonoccurrence of a specified event such as a scheduled payment under a contract. wheeling or transmission An electric service wherein high voltage transmission facilities of one utility system are used to transmit power generated within or purchased from another system. WTMPA West Texas Municipal Power Agency 4 Table of Contents Measurements Btu British thermal unit.A standard unit for measuring thermal energy or heat commonly used as a gauge for the energy content of natural gas and other fuels. KW Kilowatts (one KW equals one thousand watts) KWh Kilowatt hours MMBtu One million Btus MW Megawatts (one MW equals one thousand KW) Volt The unit of measurement of electromotive force.Equivalent to the force required to produce a current of one ampere through a resistance of one ohm.The unit of measure for electrical potential.Generally measured in kilovolts. Watt A measure of power production or usage. 5 Table of Contents COMPANY OVERVIEW SPS was incorporated in 1921 under the laws of New Mexico.SPS is an operating utility engaged primarily in the generation, purchase, transmission, distribution, and sale of electricity in portions of Texas and New Mexico.The wholesale customers served by SPS comprised approximately 36 percent of its total sales in 2010.SPS provides electric utility service to approximately 375,000 retail customers in Texas and New Mexico.Approximately 74 percent of SPS’ retail electric operating revenues were derived from operations in Texas during 2010.Generally, SPS’ earnings contribute approximately 5 percent to 10 percent of Xcel Energy’s consolidated net income. In October 2010, SPS sold certain electric distribution assets in Lubbock, Texas to Lubbock Power and Light (LP&L) for $87 million.This sale resulted in a pre-tax gain of approximately $20 million which will be shared with retail customers in Texas, and has been deferred as a regulatory liability pending the determination of the sharing by the PUCT.SPS’ retail sales in Lubbock were approximately 3 percent of SPS’ total energy sales in both 2009 and 2010.SPS anticipates it will sell the same amount of power to the city under existing wholesale power arrangements with WTMPA. SPS focuses on growing through investments in electric rate base to 1) meet growing customer demands, 2) comply with environmental and renewable energy initiatives and 3) maintain or increase reliability and quality of service to customers.SPS files periodic rate cases, establishes formula rate or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Our environmental initiatives are designed to meet customer and policy maker expectations while creating shareholder value. ELECTRIC UTILITY OPERATIONS Overview Environmental Regulations, Climate Change and Clean Energy — Electric utilities are subject to a significant array of environmental regulations.Further, there are significant future environmental regulations under consideration to encourage the use of clean energy technologies and regulate emissions of GHGs to address climate change. While the regulations, climate change and clean energy continue to evolve, SPS has undertaken a number of initiatives to meet current and prepare for potential future regulations, reduce GHG emissions and respond to state renewable and energy efficiency goals. These initiatives include emission reduction programs, energy efficiency and conservation programs, renewable energy development and technology exploration projects.Although the impact of climate change policy on SPS will depend on the specifics of state and federal policies, legislation and regulation, we believe that, based on prior state commission practice, SPS would be granted the authority to recover the cost of these initiatives through rates. Utility Competition —The FERC has continued its efforts to promote more competitive wholesale markets through open-access transmission and other means.As a consequence, SPS and its wholesale customers can purchase generation resources from competing wholesale suppliers and use the transmission systems of the utility subsidiaries on a comparable basis to the utility subsidiaries’ to serve their native load. Transmission — In June 2010, the FERC issued a NOPR that would eliminate any preferential right at the federal level for an incumbent transmission provider to construct new transmission facilities in its service territory (referred to as a ROFR).The NOPR is pending FERC action.Irrespective of the NOPR, the utility subsidiaries are pursuing several new transmission facility projects. The FERC has approved the open access transmission planning processes for SPP, the RTO serving the SPS System. In addition to utility-sponsored transmission expansion, several large “overlay” transmission projects have been proposed to construct 765 KV transmission facilities through the service areas of the utility subsidiaries.SPS is participating in certain overlay project evaluations to ensure that any projects proposed are the most cost effective options.It is not certain if or when specific overlay projects may be constructed and placed in service. 6 Table of Contents Alternative Energy Options — SPS’ industrial and large commercial customers have the ability to own or operate facilities to generate their own electricity.In addition, customers may have the option of substituting other fuels, such as natural gas or steam or chilled water for heating, cooling, and manufacturing purposes, or the option of relocating their facilities to a lower cost region.While SPS faces these challenges, it believes its rates are competitive with currently available alternatives. Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction — The PUCT and NMPRC regulate SPS’ retail electric operations and have jurisdiction over its retail rates and services and the construction of transmission or generation in their respective states.The municipalities in which SPS operates in Texas have original jurisdiction over SPS’ rates in those communities.Each municipality can deny SPS’ rate increase.SPS can and does then appeal municipal rate decisions to the PUCT, which hears all municipal rate denials in one hearing.The NMPRC also has jurisdiction over the issuance of securities.SPS is regulated by the FERC with respect to its wholesale electric operations, accounting practices, wholesale sales for resale, the transmission of electricity in interstate commerce, compliance with mandatory NERC electric reliability standards and certain natural gas transactions in interstate commerce.SPS has received authorization from the FERC to make wholesale electric sales at market-based prices (see Summary of Recent Federal Regulatory Developments - Market-Based Rate Rules discussion). Fuel, Purchased Energy and Conservation Cost-Recovery Mechanisms — Fuel and purchased energy costs are recovered in Texas through a fixed fuel and purchased energy recovery factor, which is part of SPS’ retail electric tariff.The regulations allow retail fuel factors to change up to three times per year. There is an accounting of over- or under-recovery of fuel and purchased energy expenses under the fixed factor.Regulations also require refunding or surcharging over- or under- recovery amounts, including interest, when they exceed 4 percent of the utility’s annual fuel and purchased energy costs on a rolling 12-month basis, if this condition is expected to continue. PUCT regulations require periodic examination of SPS fuel and purchased energy costs, the efficiency of the use of fuel and purchased energy, fuel acquisition and management policies and purchased energy commitments.SPS is required to file an application for the PUCT to retrospectively review fuel and purchased energy costs at least every three years. The NMPRC has authorized SPS to use a monthly adjustment factor for a FPPCAC for SPS’ New Mexico retail jurisdiction.NMPRC regulations require SPS to periodically request authority to continue using its FPPCAC.The NMPRC reviews SPS’ use of its FPPCAC since the filing of its previous fuel clause continuation filing.As a follow-up to SPS’ last rate case, the NMPRC conducted an audit of SPS’ fuel and purchased power costs for a 12-month period from July 2009 through July 2010 and the tracking mechanism to capture costs and revenues associated with SPS’ RECs from assorted wind projects for the 12-month period from July 2009 through July 2010.Audit results are expected in the first quarter of 2011. SPS recovers fuel and purchased energy costs from its wholesale customers through a monthly wholesale fuel and purchased economic energy cost adjustment clause accepted for filing by the FERC. Texas EECRF Rider — PUCT regulations established an EECRF rider under which electric utilities may recover costs associated with providing energy efficiency programs.The EECRF rider must be included in a utility’s tariff and may be established in a utility’s base rate case or through a separate request seeking to establish an EECRF.Previously, the PUCT concluded that the rule did not apply to SPS and that energy efficiency costs should be recovered in base rates.As part of the settlement in SPS’ last base rate case, SPS reached a negotiated settlement with the parties and included base rate recovery amounts explicitly designated for energy efficiency.In August 2010, the PUCT adopted a new rule that increases the energy efficiency goals and makes SPS subject to the same requirements with respect to the EECRF as other utilities in the state.Parties can appeal the application of the rule to SPS when SPS files for the rider in the spring of 2011. Jones CCN — In August 2010, the PUCT approved SPS’ request for a CCN to build a gas-fired combustion turbine generating unit at SPS’ existing Jones Station in Lubbock, Texas with the PUCT.The NMPRC approved a similar CON in December 2010. New Mexico Energy Efficiency Disincentive Rulemaking— During the 2008 New Mexico legislative session, increased energy efficiency goals and removal of disincentives were adopted.In 2010, the NMPRC adopted an amended rule incorporating the legislative changes.The rule had an interim mechanism that provides for recovery of disincentives and required utilities to file permanent rate design or other means of removing disincentives. In July 2010, SPS filed its application to remove disincentives and requested direct lost margin recovery.A final order was received in December 2010 approving $3.3 million for 2010 and 2011.A hearing in this case that focuses on the appropriate long-term mechanism is scheduled for March 2011. 7 Table of Contents Solar Contract Approval — In December 2009, SPS entered into five solar energy PPAs with SunEdision, LLC (SunE), for the procurement of solar energy and associated RECs to meet its solar diversity requirements.The SunE PPAs involve five facilities, each consisting of 10 MW of capacity for a term of 20 years.In September 2010, the NMPRC approved the SunE PPAs and SPS’ proposed cost recovery. New Mexico GHG Regulations — In 2010, the New Mexico EIB adopted regulations to limit and reduce GHGs, including CO2 emissions from power plants and other industrial sources.SPS and several other utilities and industry groups have filed separate appeals with the New Mexico Court of Appeals challenging the validity of these GHG regulations.Compliance costs for these reductions or offsets may increase electricity rates to New Mexico customers.While regulated utilities generally recover costs resulting from regulatory requirements, SPS may not recover all costs related to complying with the regulatory requirements imposed on SPS under the existing EIB regulations.The effect of these regulations on the financial condition of SPS is uncertain, due to the lack of certainty about the validity of these challenged regulations, and also due to the relatively small proportion of SPS total greenhouse gases that are emitted in New Mexico. TUCO Inc. (TUCO) to Woodward District Extra High Voltage (EHV) Interchange — In June 2009, SPP directed SPS to construct a 178 mile 345 KV transmission line between Lubbock, Texas and Woodward, Okla.The estimated investment in the new line is $149 million and will be recovered from SPP members, including SPS, in accordance with the SPP OATT and the retail ratemaking process.Preliminary work has begun for construction from the TUCO substation to the Oklahoma border.TRC was contracted to do the routing and environmental impact studies.SPS is expected to file an application requesting approval to build the line in March 2011. Capacity and Demand Uninterrupted system peak demand for SPS for each of the last three years and the forecast for 2011, assuming normal weather, is listed below. System Peak Demand (in MW) 2011 Forecast 4,996 5,038 4,985 5,142 The peak demand for the SPS system typically occurs in the summer.The 2010 uninterrupted system peak demand for SPS occurred on Aug. 4, 2010. Energy Sources and Related Transmission Initiatives SPS expects to use existing electric generating stations, power purchases and demand side management options to meet its net dependable system capacity requirements. Purchased Power — SPS has contracts to purchase power from other utilities and independent power producers.Long-term purchase power contracts typically require a periodic payment to secure the capacity from and a charge for the associated energy actually purchased.SPS also makes short-term purchases to comply with minimum availability requirements, and to obtain energy at a lower cost. SPS Resource Planning Integrated Resource Planning (IRP) — SPS is soliciting public participation throughout 2011 in its New Mexico 2012 IRP filing through public and webcast meetings.SPS anticipates filing the IRP with the NMPRC in July 2012. Renewable Energy Portfolio Plan— SPS is required to develop and implement a renewable portfolio plan in which ten percent of its energy to serve its New Mexico retail customers is produced by renewable resources in 2011, increasing to 15 percent in 2015.SPS primarily fulfills its renewable portfolio requirements through the purchase of wind energy.In 2009, the NMPRC granted SPS a variance to allow SPS to delay meeting its solar energy requirement until 2012 provided that SPS compensates for any shortfall of the solar energy requirement for 2011 during 2012 through 2014.SPS executed and received NMPRC approval for a total of 50 MW of photovoltaic solar energy PPAs.SPS requested a variance from the NMPRC to extend the time to implement its other resource diversity requirements to January 2012. Approved Resource Additions — SPS plans to add a new third gas turbine to its Jones Plant site in Lubbock, Texas.SPS received CCN approvals from the PUCT and NMPRC for the turbine which will become operational in June 2011.This generating unit will add 168 MW of capacity to the SPS service territory.SPS also executed a purchase power agreement with Calpine Energy Services, LP for 200 MW from 2012 through 2018 that was approved by the NMPRC in December 2010. 8 Table of Contents Pending Resource Solicitations— SPS finalized a power purchase agreement for 161 MW of wind resources, and requested approval from the NMPRC in December 2010.SPS released a request for proposal in 2009 for approximately 43,000 MWh annually of biomass generation or an equivalent amount of biogas of approximately 326,000 MMBtu annually to meet its other resource diversity requirements in New Mexico.SPS is continuing its efforts to acquire viable biomass generation or a biogas purchase to meet its renewable energy portfolio plan in New Mexico. Purchased Transmission Services — SPS has contractual arrangements with SPP and regional transmission service providers to deliver power and energy to its native load customers, which are retail and wholesale load obligations with terms of more than one year. Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Coal Natural Gas Weighted Average Cost Percent Cost Percent Fuel Cost $ 71
